        Case 2:20-cv-09883-PA-AS Document 23 Filed 05/24/21 Page 1 of 2 Page ID #:257
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                                REPORT ON THE
                   U.S. Copyright Office                                                        FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                             ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                         REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
           ACTION                   APPEAL                               U.S. District Court, Central District of California
DOCKET NO.                         DATE FILED                            350 West First Street
2:20-cv-09883                      October 27, 2020                      Los Angeles, CA 90012

PLAINTIFF                                                                             DEFENDANT
BACKGRID USA, INC., a California corporation                                          WEGOTTHISCOVERED.COM, entity type unknown,
                                                                                      MATTHEW JOSEPH, and DOES 1-10, inclusive



        COPYRIGHT
                                                                TITLE OF WORK                                             AUTHOR OR WORK
     REGISTRATION NO.

1                                  See attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                      INCLUDED BY
                                                  Amendment                   Answer                Cross Bill             Other Pleading
        COPYRIGHT                                               TITLE OF WORK                                             AUTHOR OR WORK
     REGISTRATION NO.

1

2

3

    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED
                       Stipulation of Dismissal
                Order               Judgment                                    Yes        x No                                     5/21/2021

CLERK                                                            (BY) DEPUTY CLERK                                           DATE

      Kiry K. Gray                                                    Margo Mead                                                   5/24/2021
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                 mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
Case 2:20-cv-09883-PA-AS Document 23 Filed 05/24/21 Page 2 of 2 Page ID #:258

   ATTACHMENT TO REPORT ON THE FILING OR DETERMINATION OF AN
            ACTION OR APPEAL REGARDING COPYRIGHT

      COPYRIGHT                     TITLE OF WORK                             AUTHOR OR WORK
   REGISTRATION NO.
 VA0002208426         *EXCLUSIVE* FIRST PHOTOS! Tom                         August Heim
                      Hiddleston and Owen Wilson are seen filming
                      for The Disney+ new anticipated show 'Loki' in
                      Atlanta!
 VA0002201802         *EXCLUSIVE* Daniel Bruhl, Emily VanCamp
                      and Sebastian Stan on set filming "The Falcon
                      and the Winter Soldier"
 VA0002199888         *EXCLUSIVE* Elizabeth Olsen on the set of             August Heim
                      Marvel's 'Wandavision'
 VA0002197921         *EXCLUSIVE* First Look: Sebastian Stan                August Heim
                      begins filming 'The Falcon And The Winter
                      Soldier' in Atlanta!
 VA0002149949         *EXCLUSIVE* Margot Robbie carries her                 Walter Blanco
                      belongings on the set of 'Birds Of Prey'
 VA0002150921         *EXCLUSIVE* Mary Elizabeth Winstead films             Walter Blanco
                      "Birds of Prey" with her stunt double
 VA0002148912         *EXCLUSIVE* Margot Robbie films scenes for            Walter Blanco
                      latest Harley Quinn role in '"Birds of Prey"
 VA0002127611         *PREMIUM-EXCLUSIVE* Tom Cruise is                     David Sanchez
                      spotted for the first time as he reprises his
                      starring role in sequel to 'Top Gun' 32 years after
                      hit film's original release **WEB EMBARGO
                      UNTIL 11AM PST ON 10/10/18
 VA0002127607         *EXCLUSIVE* Ben Affleck gets a delivery at            Maximillano Lopes Jr.
                      his house
 VA0002113108         *EXCLUSIVE* 'The Walking Dead' starts                 August Heim
                      filming season 9 in Atlanta
 VA0002108206         *EXCLUSIVE* First look at Kiernan Shipka              Justin King
                      and Ross Lynch on the set of the 'Sabrina' series
                      reboot
 VA0002103073         *EXCLUSIVE* Brie Larson films 'Captain                Kevin Perkins
                      Marvel' in LA
 VA0002099945         *PREMIUM-EXCLUSIVE* First Photos of                   August Heim
                      Brie Larson suited up as Captain Marvel!
 VA0002099606         *EXCLUSIVE* Brie Larson arrives on the set            August Heim
                      of Captain Marvel
 VA0002099609         *EXCLUSIVE* Cobie Smulders and Samuel L.              August Heim
                      Jackson re-teaming for upcoming Marvel
                      movie!
 VA0002098181         *EXCLUSIVE* 'Avengers 4' filming in Atlanta           August Heim
 VA0002098194         *EXCLUSIVE* Chris Evans sports his old                August Heim
                      Captain America costume on the set of
                      'Avengers 4'
 VA0002086927         *EXCLUSIVE* Paul Rudd gets energetic on the           August Heim
                      set of 'Ant-Man And The Wasp'
